Shepley, C. J. orally.
— The giving up of the $300 note, and receiving other notes, in room of it, may be deemed a payment. The $245 note was paid, but the ease does not show at what time it was paid. In the absence of proof, the presumption is, that it was paid at its maturity, and that, upon both notes, the annual interests were paid, as they became due. Thus, the $245 note, is to be considered as paid on the 18th January, 1839, and the $300 note, on the 30th November, 1843.
The instruction required the jury to allow annual interest upon the one-eighth of the $245 note, from its date to 30th November, 1843, more than four years after it was paid to the defendant. In that respect, the ruling was erroneous. If it were a case before this Court, a remittitur of the excess might be authorized; but that cannot be done, on exceptions from another Court. Exceptions sustained.